KRUEGER, Judge.
— Appellant was convicted of the offense of selling malt liquor in dry territory, and his punishment was assessed at a fine of one hundred dollars.
Appellant’s main contention is that the court erred in declining to sustain his motion to quash the information. Omitting the formal parts thereof it charges: “that Don Barker on or about the 4th day of June, A. D., 1936, and before the making and filing of this information, in the County of Cass, State of Texas, did then and there unlawfully sell to C. K. Barton, malt liquor, to-wit: beer, a liquor containing alcohol in excess of one-half of one per centum per volume, the sale of such liquor in said county having been theretofore and was then prohibited in said county by the laws of this State.” The averment is not sufficient to charge an offense under the laws of *81this State. See Whitmire v. State, 94 S. W. (2d) 742; Brooks v. State, 98 S. W. (2d) 999; Greenway v. State, 98 S. W. (2d) 1000.
Because of the insufficiency of the averments in the information to charge the offense, the judgment of the trial court is reversed, and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.